IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WILLIAM DOMITROVICH, by and
through his designated appointed
representative, wife, JoAnn Domitrovich,

Civil Action No. 18-1403

Judge Marilyn J. Horan
Plaintiff,

V.

AETNA, INC.; ALEX AZAR, Secretary of
HHS; SCOTT BRADY, U.S. Attorney;
and JEFF SESSIONS, Attorney General,

Ne Ne ee ee Ne a ee Ne ee ee SY”

Defendants.

OPINION AND ORDER

In October 2018, pro se Plaintiff William Domitrovich, by and through his wife and
appointed representative, JoAnn Domitrovich (hereinafter “Plaintiff’), filed suit against
Defendants Aetna, Inc.; Alex Azar, Secretary of Health and Human Services; Scott Brady,
United States Attorney for the Western District of Pennsylvania; and Jeff Sessions, then-Attorney
General. (ECF Nos. 1, 6). Plaintiff's Complaint requests judicial review of the Department of
Health and Human Services’ final administrative decision to deny Medicare Part D coverage for
an over-the-counter magnesium supplement. (ECF No. 6). In response, on February 20, 2019,
Defendants Azar, Brady, and Sessions filed a Motion to Dismiss, for lack of jurisdiction and for
failure to state a claim. (ECF Nos. 12, 13). On March 22, 2019, Defendant Aetna also filed a
Motion to Dismiss, for lack of jurisdiction; for lack of personal jurisdiction, or in the alternative,
for failure to prosecute; and for failure to state a claim. (ECF No. 16, 18). The parties have
briefed the Motions, (ECF Nos. 13, 15, 18, 19, 20, 23), and the Motions are now ripe for

decision. Based on the following, both Motions to Dismiss will be granted.
I. Factual Background

Plaintiff has been diagnosed with Gitelman’s Syndrome and 17Q12 deletion syndrome,
genetic disorders from which Plaintiff suffers a kidney wasting disease. (ECF No. 6, at 1, 4).
Plaintiff states that only four other people in the world share his diagnosis. Jd. at 1. To treat his
condition, Plaintiff needs to take an oral magnesium supplement called Maginex, without which
“(i]t is well documented that [he] will die.” Jd. At the time of the Complaint, Plaintiff was
receiving supplemental magnesium through intravenous (IV) infusions, administered at home by
his wife. Jd at 4. Plaintiff estimates that without the IV infusions, he would require eight
Maginex capsules daily. Jd. Plaintiff states that the cost of the Maginex “would not exceed
[$]70.00 per month,” id. at 5, or $840.00 per year.

Plaintiff currently receives Medicare benefits, administered on behalf of the United States
Government by Defendant Aetna, Inc. See id. at 4. Plaintiff applied for Medicare Part D
coverage for Maginex, but his application was denied. See id. at 1. Plaintiff appealed the
adverse decision all the way through the multi-level administrative review process, and received
unfavorable decisions at each step. (ECF No. 6, at 1-2; see also ECF No. 6-12; ECF No. 6-5,
ECF No, 6-7). Plaintiff states that at each level of review, the deciding entity “always ended
their discussion that medical necessity of [Maginex] was never an issue in this case.” (ECF No.
6, at 4). Plaintiff attached several exhibits to his Complaint, including the decision letters from
the latter stages of the administrative review process. (ECF No. 6-12; ECF No. 6-5; ECF No. 6-
7). Each decision letter showed that the decision to deny Part D coverage was based on the
Medicare statute’s express exclusion of vitamins and minerals, and that medical necessity could
not be considered. (ECF No. 6-12; ECF No. 6-5; ECF No. 6-7). For example, the letter from the

Medicare Appeals Council, the last step in the administrative review process, explained that
“medical need, even when supported by genetic testing, is not a relevant consideration in this
case. ... Even drugs that are clinically necessary and effective are not a Medicare Part D benefit
if they do not meet the legal definition of a covered Medicare Part D drug.” (ECF No. 6-7, at 5).
For Plaintiff, however, medical necessity “is what the case and appeal has always been concerned
with.” (ECF No. 6, at 4). Plaintiff emphasizes throughout the Complaint that he needs
supplemental magnesium to survive. (ECF No. 6, at 1-2, 4-5).

The Medicare Appeals Council’s decision letter also informed Plaintiff that if he
“desire[d] court review of the Council’s decision and the amount in controversy is $1,600 or
more,” he could file a complaint in the United States District Court. (ECF No. 6-7, at 1). The
letter further stated that “the complaint should name the Secretary of Health and Human Services
as the defendant,” and that the complaint must be served on the defendant Secretary, as well as
the United States Attorney for the district in which the complaint is filed and the Attorney
General of the United States. Jd. at 2.

On October 19, 2018, Plaintiff filed his Complaint, along with a Motion for Leave to
Proceed in forma pauperis. (ECF No. 1). The Court denied Plaintiff's Motion, after which
Plainitiff paid the filing fee; the Complaint was then docketed on November 29, 2018. (ECF No.
6). The Complaint named as defendants Alex Azar, the Secretary of Health and Human
Services; Scott Brady, the United States Attorney for the Western District of Pennsylvania; Jeff
Sessions, the United States Attorney General at the time; and Aetna, Inc. /d. Plaintiff alleges in
the Complaint that “Aetna and Medicare is guilty of insurance based discrimination in my health
care coverage by denying me access to the appropriate and ethical drug and care.” Jd. at 6.
Plaintiff also states, “I am appealing to the courts to grant me the medical exception to the oral
magnesium supplements of Maginex to prevent these unprincipled practices that Aetna and

Medicare are subjecting me to.” (ECF No. 6, at 5).
3
On December 11, 2018, this Court issued a Service Order in which it directed the United
States Marshal to “serve a copy of the complaint, notice and request for waiver of service of
summons, waiver of service of summons and this Order to each defendant, as directed by
plaintiff.” (ECF No. 8, at 1). At Plaintiff’s direction, Defendants Azar, Brady, and Sessions
were served by mail, (ECF Nos. 10, 11), but the record does not indicate that Plaintiff directed
the Marshal to serve Defendant Aetna. On February 20, 2019, Defendants Azar, Brady, and
Sessions filed a Motion to Dismiss for lack of jurisdiction under Federal Rule of Civil Procedure
12(b)(1) and for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). (ECF
Nos. 12, 13). On March 22, 2019, Defendant Aetna also filed a Motion to Dismiss for lack of
jurisdiction under Federal Rule of Civil Procedure 12(b)(1); for lack of personal jurisdiction
under Federal Rule of Civil Procedure 12(b)(2), or in the alternative, for failure to prosecute
under Federal Rule of Civil Procedure 41(b); and for failure to state a claim under Federal Rule

of Civil Procedure 12(b)(6). (ECF No. 16, 18).

II. Standard of review

A United States District Court “has jurisdiction over an appeal taken from a final,
reviewable decision of the Secretary made after a hearing in a Medicare case,” Tucker v. Sec’y of
HHS, 487 Fed. App’x. 52, 54 (3d Cir. 2012), such as a decision made by the Medicare Appeals
Council, 42 C.F.R. §§ 423.1974, 423.2100-2130. In considering an appeal of the Secretary’s
final decision, the district court “ha[s] no fact-finding role,” Ambulatory Anesthesia of N.J., P.A.
y. Leavitt, 2007 U.S. Dist. LEXIS 13355, at *15 (D.N.J. Feb. 27, 2007) (quoting Grant v.
Shalala, 989 F.2d 1332, 1337 (3d Cir. 1993)), and “must not conduct a de novo review . . . or re-
weigh the evidence of record,” Reg ’l Human Servs. v. Sebelius, 2011 U.S. Dist. LEXIS 145328,

at *31 (M.D. Pa. Sept. 7, 2011). The court’s review “is limited to determining whether the
Secretary’s decision is ‘supported by substantial evidence.’” John Balko & Assocs. v. Sebelius,
2012 U.S. Dist. LEXIS 183052, at *12 (W.D. Pa. Dec. 28, 2012) (quoting 42 U.S.C. § 405(g));
see also Reg’l Human Servs. v. Sebelius, 2011 U.S. Dist. LEXIS 145328, at *30 (M.D. Pa. Sept.
7, 2011) (noting that the Medicare Act “expressly provides for limited judicial review of the
Secretary’s final decision over Medicare claims”). However, “[e]ven if the Secretary’s factual
findings are supported by substantial evidence,” the district court’s review of the Secretary’s
decision “is plenary as to the Secretary’s application of the relevant law.” Tucker v. Thompson,

2006 U.S. Dist. LEXIS 336, at *6 (D.N.J. Jan 9, 2006).

III. Motions to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1)

In their respective Motions to Dismiss, Defendants Azar, Brady, and Sessions
(collectively, “the government Defendants”) and Defendant Aetna argue that the Complaint must
be dismissed for lack of jurisdiction under Rule 12(b)(1) because Plaintiff alleged facts showing
that Plaintiff's claim does not meet the amount in controversy required by 42 U.S.C. § 1395w-
104(h)(1) and 42 C.F.R. § 423.1976. (ECF No. 13, at 1, 8-9; ECF No. 18, at 1, 4-5). Defendant
Aetna also contends that there is no subject matter jurisdiction over the claim against it because it

is entitled to sovereign immunity. (ECF No. 18, at 5).

A. Legal standard
Rule 12(b)(1) of the Federal Rules of Civil Procedure provides that a court may dismiss a
complaint for lack of subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Subject matter
jurisdiction is the court’s “[j]urisdiction over the nature of the case and the type of relief sought;
the extent to which a court can rule on the conduct of persons or the status of things.” Subject
Matter Jurisdiction, Black’s Law Dictionary (10th ed. 2014). In other words, “a court’s subject-

matter jurisdiction is its power to hear cases.” Lightfoot v. Cendant Mortg. Corp., 1378. Ct. 553,
5
560 (2017). The plaintiff has the burden of establishing that the court has subject matter
jurisdiction, Reg’! Med. Transp., Inc. v. Highmark, Inc., 541 F. Supp. 2d 718, 725 (E.D. Pa.
2008), and the defendant can challenge whether the plaintiff has done so, through either a facial
challenge or a factual challenge to the complaint. Jn re Horizon Healthcare Servs. Data Breach
Litig., 846 F.3d 625, 632 Gd Cir. 2017).

In a facial challenge, the court looks to the face of the complaint and accepts as true the
facts alleged by the plaintiff. Hartig Drug Co. v. Senju Pharm. Co., 836 F.3d 261, 268 (3d Cir.
2016). If the court cannot conclude, based on face of the complaint, that jurisdictional
requirements are met, then the court must dismiss the complaint. Jn re Horizon Healthcare
Servs. Data Breach Litig., 846 F.3d at 633 (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).
In a factual challenge, however, the plaintiffs factual allegations are not presumed to be true, and
the court “is free to weigh the evidence and satisfy itself as to the existence of its power to hear
the case.” Hartig Drug Co., 836 F.3d at 268.

Lastly, even if the defendant does not mount a challenge under Rule 12(b)(1), the court
has “an independent obligation to determine whether subject-matter jurisdiction exists.”
Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006). The court cannot exercise jurisdiction where
Congress has not given it, even if all parties assume subject matter jurisdiction exists. Hartig

Drug Co., 836 F.3d at 267.

B. Discussion
i. Plaintiff's claim does not meet the amount in controversy
In the context of Medicare appeals, a United States District Court’s subject matter
jurisdiction is defined, in part, by a requirement that the plaintiff meet or exceed an amount in

controversy of $1,600. 42 C.F.R. § 423.1976; 82 Fed. Reg. 45,593 (Sept. 29, 2107). Here,
Defendants raise a facial challenge as to subject matter jurisdiction, arguing that Plaintiff does
not allege that he meets the amount in controversy, and in fact, pleads facts establishing that he
cannot meet the amount in controversy. (ECF No. 13, at 6; ECF No. 18, at 4-5). Accepting the
facts alleged in Plaintiff's Complaint as true, this Court agrees with Defendants. The only
allegation in the Complaint pertaining to the amount in controversy states simply that the
expected cost of the magnesium supplement will not exceed $70 per month. (ECF No. 6, at 5).
At that price, the yearly cost would be $840, well below the required amount in controversy of
$1,600.

In response to Defendants’ Motions, Plaintiff argues that his claim “was based on a price
from Amazon and was an estimate for the oral medication for the month while being
supplemented by Magnesium IV solutions,” and that “Aetna’s cost would be significantly more
since Maginex would have to be purchased from Akorn Pharmaceuticals.” (ECF No. 15, at 2;
ECF No. 19, at 3). The government Defendants counter this, stating that despite having the
burden of persuasion to show that there is subject matter jurisdiction, “Plaintiff has presented no
evidence to support his assertions.” (ECF No. 22, at 3). Defendant Aetna also states a similar
argument in its reply. (ECF No. 20, at 2). Again, this Court agrees with Defendants. In addition
to failing to plead necessary facts in the Complaint to establish this Court’s subject matter
jurisdiction, Plaintiff fails to support, with evidence, the assertions he makes in his brief
regarding the amount in controversy. As a result, Plaintiff has not met his burden of establishing
subject matter jurisdiction.

Lastly, Plaintiff also states that since the time his Complaint was filed, the cost of his
supplemental magnesium needs has gone up to $140 per month, (ECF No. 15, at 4; ECF No. 19,

at 4), for a total of $1,680 per year. Unfortunately, however, this Court cannot consider changes
in Plaintiffs circumstances, because the role of this Court is to review the Secretary’s final
decision, made by the Medicare Appeals Council, not to engage in post-decision fact-finding.

In summary, because Plaintiff has not met his burden to establish that this Court has
subject matter jurisdiction over his claim, and, in fact, Plaintiff states facts in his Complaint that,
taken as true, establish that the amount in controversy was below the $1,600 threshold at the time
of the Medicare Appeals Council’s decision, this Court has no authority to hear Plaintiff's claims
and the Complaint must be dismissed.

ii, Defendant Aetna is protected by sovereign immunity

Lastly, Defendant Aetna argues that it should be entitled to sovereign immunity because it
provides Medicare benefits on behalf of the United States government. (ECF No. 18, at 5).
Sovereign immunity is the principle that ““[t]he government is not liable to suit unless it consents
thereto, and its liability in suit cannot be extended beyond the plan language of the statute
authorizing it.” Tucker v. Hargan, 2018 U.S. Dist. LEXIS 42344, at *2 (D.N.J. Mar. 14, 2018)
(quoting Price v. United States, 174 U.S. 373, 375-76 (1899)). In other words, the federal
government cannot be sued unless it waives its sovereign immunity or consents to being sued.

Id. And, if the federal government waives immunity, the waiver “must be unequivocally
expressed in statutory text,” and the language of the waiver “will be strictly construed, in terms
of its scope, in favor of the sovereign.” Lane v. Pena, 518 U.S. 187, 192 (1996); see also
Lehman y. Nakshian, 453 U.S. 156, 161 (1981) (“Limitations and conditions upon which the
Government consents to be sued must be strictly observed and exceptions thereto are not to be
implied.”).

In the Medicare Act, Congress provided only a limited waiver of sovereign immunity,
conditioned on several elements. See Southern Rehab. Group, P.L.L.C. v. Sec’y of HHS, 732

F.3d 670, 678 (6th Cir. 2013). Relevant here, the Medicare Act and its implementing regulations
8
provide that once a Medicare claimant has met the necessary requirements to seek judicial review
in federal court, he is limited to bringing suit against only the Secretary of Health and Human
Services. 42 U.S.C. §§ 1395w-104,1395ff; 42 C.F.R. § 423.2136(d). Sovereign immunity as to
“the United States or... any agency, officer, or employee of the United States other than the
Secretary” has not been waived. 42 C.F.R. § 423.2136(d)(2); see also Guntz v. Pennsylvania
Blue Shield, 1991 U.S. Dist. LEXIS 261, at *6 (E.D. Pa. Jan 4, 1991) (dismissing claims against
a Medicare carrier because the carrier was “acting in its capacity as an agent of the United

States” and claims against it were barred by sovereign immunity).

Pursuant to the provisions of the Medicare Act and its implementing regulations, a private
insurance provider may seek approval to become a prescription drug plan sponsor, which
administers Medicare Part D benefits on behalf of the federal government. See 42 U.S.C,

§ 1935w-111; 42 C.F.R. § 423.251 et seq. Defendant Aetna is a private entity that provides
Medicare benefits on behalf of the federal government, (ECF No. 6, at 4), and thus is a
prescription drug plan sponsor. Accordingly, Defendant Aetna was acting in its capacity as an
agent of the United States, who has not waived sovereign immunity, when it denied coverage of
the supplemental magnesium. Plaintiff's claim against Defendant Aetna is therefore barred by
sovereign immunity. Consequently, this Court has no subject matter jurisdiction over the claim
against Defendant Aetna, and the claim must be dismissed.

IV. Motion to dismiss for lack of personal jurisdiction under Rule 12(b)(2), or in the
alternative, for failure to prosecute under Rule 41(b)

Next, the Court turns to Defendant Aetna’s argument that the Court should dismiss the
Complaint as it pertains to Defendant Aetna because Plaintiff did not serve Defendant Aetna with
the Summons and Complaint. (ECF No. 16). Defendant Aetna argues that “Plaintiffs failure to

serve Aetna in accordance with the Federal Rules of Civil Procedure (‘Federal Rules’) and this

9
Court’s own order not only deprives this Court of personal jurisdiction over Aetna but also

warrants sanctions in the form of dismissal for failure to prosecute under Federal Rule 41(b).”

Id.

A. Legal standard

In order for a court to impose liability upon a defendant, the court must have personal
jurisdiction over that defendant. Parks v. Samuels, 2015 U.S. Dist. LEXIS 139724, at *31 (M.D.
Pa. Aug. 17, 2015) (citing Ayres v. Jacobs & Crumplar, P.A., 99 F.3d 565, 569 (3d Cir. 1996)).
Accordingly, under Rule 12(b)(2), the court may dismiss a complaint against a defendant for lack
of personal jurisdiction. Fed. R. Civ. P. 12(b)(2). The court obtains personal jurisdiction over
the defendant through service of process—that is, service of the summons and complaint—in
accordance with Rule 4. Parks, 2015 U.S. Dist. LEXIS 139724, at *31; see also Fed. R. Civ. P.
4. Simply showing that a defendant had notice of the claim is not sufficient. Ayres v. Jacobs &
Crumplar, P.A., 99 F.3d 565, 569 (3d Cir. 1996). If the plaintiff fails to properly serve the
defendant, and the defendant does not waive service, the court does not have personal jurisdiction
and must dismiss the complaint against defendant. See Mathies v. Silver, 266 Fed. Appx. 138,
140 (3d Cir. 2008); Wormack v. Shinseki, 2012 U.S. Dist. LEXIS 126700, *10-11 (W.D. Pa.
Sept. 6, 2012); Fed. R. Civ. P. 12(h)(1). Additionally, Rule 41(b) states that if a “plaintiff fails to
prosecute or to comply with [the Federal Rules of Civil Procedure] or a court order, a defendant
may move to dismiss the action or any claim against it.” Fed. R. Civ. P. 41(b).

If, however, “the plaintiff shows good cause for” his failure to properly serve a defendant
within 90 days after filing the complaint, “the court must extend the time for service for an
appropriate period.” Fed. R. Civ. P. 4(m). “Good cause” in this context “has been defined as

tantamount to ‘excusable neglect.’” Rice v. Sniezek, 2012 U.S. Dist. LEXIS 119617, at *11

10
(M.D. Pa. Aug. 23, 2012). Therefore, “[i]nadvertence and lack of diligent counsel are

insufficient to establish good cause for an extension of time to serve process.” Jd.

B. Discussion

Following the issuance of this Court’s Service Order on December 11, 2018, (ECF No.
8), Plaintiff directed the United States Marshal to serve the Summons and Complaint on the
government Defendants only. (ECF Nos. 10, 11). The record is devoid of any indication that
Plaintiff directed the Marshal to serve Defendant Aetna. Plaintiff argues that because Defendant
Aetna’s counsel entered their appearances in this matter and filed a Motion to Dismiss, then
Defendant Aetna has in fact been served. (ECF No. 19, at 8). However, the fact that Defendant
Aetna had knowledge or notice of Plaintiff's claim does not excuse Plaintiff from following the
Federal Rules of Civil Procedure and this Court’s orders. Furthermore, Plaintiff offers no
explanation for his failure to serve Defendant Aetna, much less any reason that might rise to
“excusable neglect.” Therefore, this Court concludes that Plaintiff has not shown good cause to
extend the time for service.

In sum, Plaintiff did not serve Defendant Aetna within the allotted time frame, nor has he
shown good cause to extend time for service. As a result, this Court does not have personal

jurisdiction over Defendant Aetna, and Defendant Aetna must be dismissed,

V. Motions to dismiss for failure to state a claim under Rule 12(b)(6)

Defendants next argue that even if this Court had subject matter jurisdiction over
Plaintiffs claim and personal jurisdiction over Defendant Aetna, the Complaint should
nevertheless be dismissed for failure to state a claim. (ECF Nos. 12, 16). Specifically,

Defendants argue that all Defendants except Defendant Azar, as the Secretary of Health and

11
Human Services, must be dismissed because Defendant Azar is the only proper defendant. (ECF

No. 13, at 10; ECF No. 18, at 6).

A. Legal standard
In deciding a motion to dismiss a complaint under Rule 12(b)(6), a court must first
“accept all factual allegations as true” and “construe the complaint in the light most favorable to
the plaintiff.” Eid V, Thompson, 740 F.3d 118, 122 (3d Cir. 2014) (internal quotations omitted).
The court then must “determine whether, under any reasonable reading of the complaint, the
plaintiff may be entitled to relief.” Jd. A complaint is sufficient only when it is facially
plausible, meaning that the court is able “to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)). To be plausible on its face, the complaint
must contain more than “[t]hreadbare recitals of the elements of a cause of action” and “mere
conclusory statements.” Jd. The court need not “accept unsupported conclusions and

unwarranted inferences.” Morrow v. Balaski, 719 F.3d 160, 165 (3d Cir. 2013).

B. Discussion

Defendants argue that Defendant Azar is the only proper defendant. (ECF No. 13, at 10;
ECF No. 18, at 6). Section 423.2136 of Title 42 of the Code of Federal Regulations lays out the
requirements for seeking judicial review of a Medicare prescription drug benefit decision. 42
C.F.R. § 423.2136. Subsection (d) states that the proper defendant in such an action is “the
Secretary of HHS, in his or her official capacity.” 42 C.F.R. § 423.2136(@)(1). This subsection
also refers to “the United States or... any agency, officer, or employee of the United States
other than the Secretary” as “an incorrect defendant.” 42 C.F.R. § 423.2136(d)(2). Accordingly,

courts have held that “the Secretary is the only proper defendant to an action of this nature.”

12
Woodfill v. Sebelius, 2013 U.S. Dist. LEXIS 69273, at *10 n.4 (N.D. Ohio Mar. 25, 2013)
(emphasis added), report & recommendation adopted by Woodfill v. Sec’y of HHS, 2013 U.S.
Dist. LEXIS 69118 (N.D. Ohio May 15, 2013); see also Madsen v. Kaiser Found. Health Plan,
Inc., 2009 U.S. Dist. LEXIS 46122, at *9 (S.D. Cal. June 2, 2009) (holding that the defendant
health plan was not a proper defendant, and granting the plaintiff leave to amend his complaint to
name the Secretary of Health and Human Services as the sole defendant).

Here, although Plaintiff filed suit against the proper defendant, Defendant Azar, Secretary
of Health and Human Services, Plaintiff also filed suit against others—a United States Attorney,
the then-United States Attorney General, and an entity responsible for providing Medicare
benefits on behalf of the United States government—who are expressly excluded from being
defendants by the relevant regulations. Therefore, the Court cannot find Defendants Brady,
Sessions, and Aetna “liable for the misconduct alleged,” and the claim against them must be

dismissed in accordance with Rule 12(b)(6).

VI. Conclusion
THEREFORE, based on the foregoing, both Motions to Dismiss (ECF Nos. 12, 16) are

GRANTED, and Plaintiff's Complaint is hereby DISMISSED.

IT IS SO ORDERED.

/

     

 

DATE 7 tap (3, 1987 CS) daub} Been
- MatitynJOHofan

United States District Judge

13
